EXHIBIT 10.15

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

 

THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”) is entered
into as of May 7, 2012, by and among HUDSON BAY MASTER FUND LTD., a Cayman
Islands company, as collateral agent (the “First Lien Collateral Agent”) for the
buyers party to the Senior Credit Agreement, (the “Senior Lenders”), COMVEST
CAPITAL II, L.P., a Delaware limited partnership (the “Subordinated Creditor”),
and DIGITAL DOMAIN MEDIA GROUP, INC., a Florida corporation (the “Company”).

 

R E C I T A L S

 

A.            The Company, First Lien Collateral Agent and Senior Lenders have
entered into that certain Securities Purchase Agreement of even date herewith
(as the same may be amended, supplemented, replaced, refinanced, or otherwise
modified from time to time to the extent permitted hereunder, the “Senior Credit
Agreement”) pursuant to which, among other things, Senior Lenders have agreed,
subject to the terms and conditions set forth in the Senior Credit Agreement, to
make certain loans and financial accommodations to the Company.  The First Lien
Collateral Agent has also entered into that certain Guaranty of even date
herewith (the “First Lien Guaranty”) with the Guarantors, pursuant to which the
Guarantors have, among other things, guaranteed the repayment of the Senior
Debt.  Pursuant to (i) that certain Security And Pledge Agreement of even date
herewith entered into by and among the Company, the Guarantors (other than
Digital Domain Productions (Vancouver) Ltd.), and First Lien Collateral Agent
(the “First Lien Security And Pledge Agreement”), (ii) that certain Canadian
Security And Pledge Agreement of even date herewith entered into by and among
the Company, Digital Domain Productions (Vancouver) Ltd, and First Lien
Collateral Agent (the “First Lien Canadian Security And Pledge Agreement”), and
(iii) certain real property mortgages, all of the Company’s and Guarantors’
obligations to First Lien Collateral Agent and the Senior Lenders under the
Senior Debt Documents are secured by liens on and security interests in all of
the real and personal property of the Company and Guarantors (the “Collateral”).

 

B.            The Company and Subordinated Creditor have entered into that
certain Debt Exchange Agreement of even date herewith (as the same may be
amended, supplemented, replaced, refinanced or otherwise modified from time to
time to the extent permitted hereunder, the “Subordinated Credit Agreement”)
pursuant to which, among other things, Subordinated Creditor has agreed, subject
to the terms and conditions set forth in the Subordinated Credit Agreement, to
exchange and continue certain loans and financial accommodations to the
Company.  Subordinated Creditor has also entered into that certain Guaranty of
even date herewith (the “Subordinated Guaranty”) with the Guarantors, pursuant
to which the Guarantors have, among other things, guaranteed the repayment of
the Subordinated Debt.  Pursuant to (i) that certain Security And Pledge
Agreement of even date herewith entered into by and among the Company, the
Guarantors (other than Digital Domain Productions (Vancouver) Ltd.), and
Subordinated Creditor (the “Subordinated Security And Pledge Agreement”),
(ii) that certain Canadian Security And Pledge Agreement of even date herewith
entered into by and among the Company, Digital Domain Productions (Vancouver)
Ltd, and Subordinated Creditor (the “Subordinated Canadian Security And Pledge
Agreement”), and (iii) certain real

 

--------------------------------------------------------------------------------


 

property mortgages, all of the Company’s and Guarantors’ obligations to
Subordinated Creditor under the Subordinated Debt Documents are secured by liens
on and security interests in the Collateral.

 

C.            As an inducement to and as one of the conditions precedent to the
agreement of First Lien Collateral Agent and Senior Lenders to consummate the
transactions contemplated by the Senior Credit Agreement, First Lien Collateral
Agent and Senior Lenders have required the execution and delivery of this
Agreement by Subordinated Creditor and the Company in order to set forth the
relative rights and priorities of First Lien Collateral Agent, Senior Lenders
and Subordinated Creditor under the Senior Debt Documents and the Subordinated
Debt Documents.

 

NOW, THEREFORE, in order to induce First Lien Collateral Agent and Senior
Lenders to consummate the transactions contemplated by the Senior Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree as
follows:

 

1.            Definitions. The following terms shall have the following meanings
in this Agreement:

 

“Approved Funds Flow” shall mean that certain Paydown Letter executed by
Subordinated Creditor of even date herewith.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time and any successor statute and all rules and regulations promulgated
thereunder.

 

“Collateral” shall have the meaning set forth in the Recitals of this Agreement.

 

“Distribution” means, with respect to any indebtedness or obligation: (a) any
payment or distribution by any Person of cash, securities or other property, by
set-off or otherwise, on account of such indebtedness or obligation; or (b) any
redemption, purchase or other acquisition of such indebtedness or obligation by
any Person; provided, however, that in no case for the purposes of this
Agreement shall a “Distribution” include any of the items described in clauses
(a) and (b) above with respect to (x) any Stock received in connection with a
Permitted Stock Conversion or (y) any other Stock held at any time by
Subordinated Creditor.

 

“Enforcement Action” shall mean (a) to take from or for the account of the
Company or any Guarantor, by set-off or in any other manner, the whole or any
part of any monies which may now or hereafter be owing by the Company or any
Guarantor, (b) to sue for payment of, or to initiate or participate with others
in any suit, action or proceeding (including without limitation, any Proceeding)
against the Company or any Guarantor to (i) enforce payment of or to collect the
whole or any part of the Subordinated Debt or (ii) commence judicial enforcement
of any of the rights and remedies under the Subordinated Debt Documents or
applicable law with respect to the Subordinated Debt, (c) to accelerate the
Subordinated Debt, (d) to exercise any put option or to cause the Company or any
Guarantor to honor any redemption or mandatory prepayment obligation under any
Subordinated Debt Document, (e) to notify account

 

2

--------------------------------------------------------------------------------


 

debtors or directly collect accounts receivable or other payment rights of the
Company or any Guarantor, or (f) take any action under the provisions of any
state or federal law, including, without limitation, the Uniform Commercial
Code, or under any contract or agreement (including, without limitation, any of
the Subordinated Debt Documents), to enforce, foreclose upon, take possession of
or sell any property or assets of the Company or any Guarantor including,
without limitation, any of the Collateral.  For the sake of clarity, the
foregoing shall not restrict the Subordinated Creditor from (x) converting of
all or any portion of the Subordinated Debt in a Permitted Stock Conversion or
(y) taking any action to enforce its rights as a holder of Stock or with respect
to any interests pertaining to any Stock rights (including without limitation
registration rights, conversion rights and anti-dilution rights).

 

“Existing Senior Debt Documents” shall mean, collectively and as may be amended,
supplemented, replaced, refinanced, or otherwise modified from time to time in
accordance with this Agreement: (a) the Senior Credit Agreement; (b) those
certain Senior Secured Convertible Notes of even date herewith executed by the
Company in favor of each of the Senior Lenders; (c) the First Lien Security And
Pledge Agreement; (d) the First Lien Canadian Security And Pledge Agreement;
(e) the First Lien Guaranty; and (f) the other “Transaction Documents,” as that
term is defined in the Senior Credit Agreement, including, without limitation,
all agreements, documents and instruments executed to effectuate any extension
of indebtedness to the Company or any of its Subsidiaries by First Lien
Collateral Agent or any Senior Lender in any Proceeding.

 

“Guarantors” shall mean: (a) D2 Software, Inc., a Delaware corporation; (b) DDH
Land Holdings, LLC, a Florida limited liability company; (c) DDH Land Holdings
II, LLC, a Florida limited liability company; (d) Digital Domain, a Delaware
corporation; (e) Digital Domain Institute, Inc., a Florida corporation;
(f) Digital Domain International, Inc., a Florida corporation; (g) Digital
Domain Productions, Inc., a Delaware corporation; (h) Digital Domain Stereo
Group, Inc., a Florida corporation; (i) Digital Domain Tactical, Inc., a Florida
corporation; (j) Mothership Media, Inc., a California corporation; (k) Tradition
Studios, Inc., a Florida corporation; (l) Digital Domain Productions (Vancouver)
Ltd.; and (m) any other Person that becomes a “Guarantor,” as that term is
defined in the First Lien Guaranty, under the First Guaranty after the date
hereof and thereby guarantees the Senior Debt and/or the Subordinated Debt.

 

“Paid In Full” or “Payment In Full” shall mean that: (a) all Senior Debt has
been paid in cash in full; (b) all commitments to lend under the Senior Debt
Documents have been terminated, and no Person has any further right to obtain
any loans or other extensions of credit under the Senior Debt Documents relating
to such Senior Debt; and (c) any costs, expenses and contingent indemnification
obligations which are not yet due and payable but with respect to which a claim
may reasonably be expected to be asserted under the Senior Debt Documents are
backed by standby letters of credit (issued by a bank, and in form and
substance, acceptable to the First Lien Collateral Agent) or cash collateralized
(which Company irrevocably agrees to do, or cause to be done, at the time that
the items described in the foregoing clauses (a) and (b) have occurred), in each
case reasonably required and in each case in an amount reasonably estimated by
the First Lien

 

3

--------------------------------------------------------------------------------


 

Collateral Agent under the Senior Debt to be the amount of costs, expenses and
contingent indemnification obligations that may become due and payable.

 

“Permitted Refinancing” shall mean any refinancing of the Senior Debt under the
Existing Senior Debt Documents provided that the financing documentation entered
into by the Company and any Guarantor in connection with such Permitted
Refinancing constitute Refinancing Senior Debt Documents.

 

“Permitted Stock Conversion” shall mean any Stock received by Subordinated
Creditor in connection with any conversion of all or any portion of the
Subordinated Debt into Stock in accordance with the Subordinated Debt Documents.

 

“Permitted Subordinated Debt Payments” means: (a) regularly scheduled payments
of interest, but solely if paid in kind, (ii) default interest, but solely if
paid in kind, (iii) payments in cash of Subordinated Debt Costs and Expenses and
other fees due as of the date hereof (including, without limitation, items that
are due as a deposit for anticipated post-close work), but solely in the amount
set forth in the Approved Funds Flow; (iv) payments in cash of Subordinated Debt
Costs and Expenses coming due after the date hereof, but solely to the extent
that the aggregate amount of such Subordinated Debt Costs and Expenses do not
exceed $150,000 in the aggregate in any calendar year; and (v) payments, but
solely if paid in kind, of other amounts from time to time owing under the
Subordinated Debt Documents.

 

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, firm, trust, association, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

“Refinancing Senior Debt Documents” shall mean any financing documentation which
replaces the Existing Senior Debt Documents and pursuant to which the Senior
Debt under the Existing Senior Debt Documents is refinanced, as such financing
documentation may be amended, supplemented, replaced, refinanced or otherwise
modified from time to time in compliance with this Agreement, but specifically
excluding any such financing documentation to the extent that it contains
provisions violating Section 3.1 hereof.

 

“Reorganization Subordinated Securities”  shall mean any debt or equity
securities of Company or any other Person that are distributed to Subordinated
Creditor in respect of the Subordinated Debt owing to such Subordinated Creditor
pursuant to a confirmed plan of reorganization or adjustment and that: (a) are
subordinated in right of payment to the Senior Debt (or any debt or equity
securities issued in substitution of all

 

4

--------------------------------------------------------------------------------


 

or any portion of the Senior Debt) to at least the same extent as the
Subordinated Debt is subordinated to the Senior Debt pursuant to this Agreement;
(b) do not have the benefit of any obligation of any Person (whether as issuer,
guarantor or otherwise) unless the Senior Debt has at least the same benefit of
the obligation of such Person; and (c) do not have any terms, and are not
subject to or entitled to the benefit of any agreement or instrument that has
terms, that are more burdensome to the issuer of or other obligor on such debt
or equity securities than are the terms of the Senior Debt.

 

“Senior Credit Agreement” shall have meaning set forth in the Recitals of this
Agreement.

 

“Senior Debt” shall mean all of the obligations, liabilities, and indebtedness
of every nature of the Company or any Guarantor from time to time owed to First
Lien Collateral Agent or any Senior Lender under the Senior Debt Documents,
including, without limitation, the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and from time to time hereafter owing, due or payable, whether before or
after the filing of a Proceeding under the Bankruptcy Code together with:
(a) any amendments, modifications, renewals or extensions thereof to the extent
not prohibited by the terms of this Agreement; and (b) any interest accruing
thereon after the commencement of a Proceeding, without regard to whether or not
such interest is an allowed claim; provided, however, that in no case for
purposes of this Agreement shall “Senior Debt” include any of the foregoing with
respect to any Stock held at any time by the First Lien Collateral Agent or any
Senior Lender.  Senior Debt shall be considered to be outstanding whenever any
loan commitment under the Senior Debt Documents is outstanding.

 

“Senior Debt Documents” shall mean the Existing Senior Debt Documents and, after
any refinancing of the Senior Debt under the Existing Senior Debt Documents, the
Refinancing Senior Debt Documents.

 

“Senior Default” shall mean any “Event of Default” under the Senior Debt
Documents, or any condition or event that, after notice or lapse of time or
both, would constitute such an Event of Default if that condition or event were
not cured or removed within any applicable grace or cure period set forth
therein.

 

“Senior Lenders” shall mean the holders of the Senior Debt.

 

“Stock” shall mean (a) all shares of common stock of the Company, and (b) all
warrants and other equity interests.

 

“Subordinated Credit Agreement” shall have the meaning set forth in the Recitals
of this Agreement.

 

“Subordinated Debt” shall mean shall all of the obligations, liabilities, and
indebtedness of every nature of the Company or any Guarantor from time to time
owed to Subordinated Creditor under the Subordinated Debt Documents, including,
without

 

5

--------------------------------------------------------------------------------


 

limitation, the principal amount of all debts, claims and indebtedness, accrued
and unpaid interest and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and from time
to time hereafter owing, due or payable, whether before or after the filing of a
Proceeding under the Bankruptcy Code together with: (a) any amendments,
modifications, renewals or extensions thereof to the extent not prohibited by
the terms of this Agreement; and (b) any interest accruing thereon after the
commencement of a Proceeding, without regard to whether or not such interest is
an allowed claim; provided, however, that in no case for purposes of this
Agreement shall “Subordinated Debt” include any of the foregoing with respect to
(x) any Stock received in connection with a Permitted Stock Conversion or
(y) any other Stock held at any time by Subordinated Creditor.

 

“Subordinated Debt Costs and Expenses” means reasonable out-of-pocket fees,
costs and expenses (including, without limitation, attorneys’ fees) and
indemnities payable by the Company or any Guarantor to Subordinated Creditor
accruing prior to, on or after the date hereof pursuant to the terms of this
Agreement or the Subordinated Debt Documents as in effect on the date of this
Agreement or as amended, supplemented, replaced, refinanced, or otherwise
modified in accordance with the terms of this Agreement.

 

“Subordinated Debt Default” shall mean a default in the payment of the
Subordinated Debt or in the performance of any term, covenant or condition
contained in the Subordinated Debt Documents or any other occurrence permitting
Subordinated Creditor to accelerate the payment of, or put or cause the
redemption of, all or any portion of the Subordinated Debt or any Subordinated
Debt Document.

 

“Subordinated Debt Documents” shall mean, collectively and as may be amended,
supplemented, or otherwise modified from time to time in accordance with this
Agreement: (a) the Subordinated Credit Agreement; (b) the Subordinated Note;
(c) the Subordinated Guaranty; (d) the Subordinated Pledge And Security
Agreement; (e) the Subordinated Canadian Pledge And Security Agreement; (f) all
UCC financing statements currently on file listing Comvest Capital II, L.P. as
the secured party and the Company or any Guarantor (or any predecessor of the
Company or any Guarantor) as the debtor, including, without limitation, such UCC
financing statements listed on Exhibit 1 hereto; and (g) all intellectual
property filings currently on file with the United Stated Patent and Trademark
Office and the United States Copyright Office listing the Company or any
Guarantor (or any predecessor of the Company or any Guarantor) as the registered
owner of such intellectual property and Comvest Capital II, L.P. as having a
security interest in such intellectual property, including without limitation,
such filings listed on Exhibit 2 hereto; and (h) all other agreements, documents
and instruments executed from time pursuant to the foregoing.

 

“Subordinated Note” shall mean that certain Secured Convertible Note of even
date herewith executed by the Company in favor of Subordinated Creditor.

 

6

--------------------------------------------------------------------------------


 

“Subsidiaries” shall mean: (a) D2 Software, Inc., a Delaware corporation;
(b) DDH Land Holdings, LLC, a Florida limited liability company; (c) DDH Land
Holdings II, LLC, a Florida limited liability company; (d) Digital Domain, a
Delaware corporation; (e) Digital Domain Institute, Inc., a Florida corporation;
(f) Digital Domain International, Inc., a Florida corporation; (g) Digital
Domain Productions, Inc., a Delaware corporation; (h) Digital Domain Stereo
Group, Inc., a Florida corporation; (i) Digital Domain Tactical, Inc., a Florida
corporation; (j) Mothership Media, Inc., a California corporation; (k) Tradition
Studios, Inc., a Florida corporation; (l) Digital Domain Productions (Vancouver)
Ltd.; and (m) any other Person that becomes a Subsidiary, as that term is
defined in the Senior Credit Agreement (as in effect on the date hereof), after
the date hereof, that is directly or indirectly controlled by the Company.

 

2.             Subordination.

 

2.1.           Subordination of Subordinated Debt to Senior Debt.  The Company
covenants and agrees, and Subordinated Creditor by its acceptance of the
Subordinated Debt Documents (whether upon original issue or upon transfer or
assignment) likewise covenants and agrees, notwithstanding anything to the
contrary contained in any of the Subordinated Debt Documents, that the payment
of any and all of the Subordinated Debt shall be subordinate and subject in
right and time of payment, to the extent and in the manner hereinafter set
forth, to the prior Payment in Full of all Senior Debt.  Each holder of Senior
Debt, whether now outstanding or hereafter created, incurred, assumed or
guaranteed, shall be deemed to have acquired Senior Debt in reliance upon the
provisions contained in this Agreement.

 

2.2.           Liquidation, Dissolution, Bankruptcy In the event of any
Proceeding involving the Company or any of the Subsidiaries of the Company:

 

(a)           All Senior Debt shall first be Paid In Full before any
Distribution (other than (i) Permitted Subordinated Debt Payments or (ii) a
distribution of Reorganization Subordinated Securities if Subordinated Creditor
and First Lien Collateral Agent shall have entered into such supplements to or
modifications to this Agreement as First Lien Collateral Agent may request to
reflect the continued subordination of the Reorganization Subordinated
Securities to the Senior Debt (or notes or other securities issued in
substitution of all or a portion thereof) to the same extent as provided
herein), whether in cash, securities or other property, shall be made to
Subordinated Creditor on account of any Subordinated Debt.

 

(b)           Any Distribution (other than (i) Permitted Subordinated Debt
Payments or (ii) a distribution of Reorganization Subordinated Securities if
Subordinated Creditor and First Lien Collateral Agent shall have entered into
such supplements to or modifications to this Agreement as First Lien Collateral
Agent may request to reflect the continued subordination of the Reorganization
Subordinated Securities to the Senior Debt (or notes or other securities issued
in substitution of all or a portion thereof) to the same extent as provided
herein), whether in cash, securities or other property which would otherwise,
but for the terms hereof, be payable or deliverable in respect of the
Subordinated Debt shall be paid or delivered directly to First Lien Collateral
Agent (to be held and/or

 

7

--------------------------------------------------------------------------------


 

applied by First Lien Collateral Agent in accordance with the terms of the
Senior Debt Documents) until all Senior Debt is Paid In Full. Subordinated
Creditor irrevocably authorizes, empowers and directs any debtor, debtor in
possession, receiver, trustee, liquidator, custodian, conservator or other
Person having authority, to pay or otherwise deliver all such Distributions to
First Lien Collateral Agent. Subordinated Creditor also irrevocably authorizes
and empowers First Lien Collateral Agent, in the name of Subordinated Creditor,
to demand, sue for, collect and receive any and all such Distributions.

 

(c)           Subordinated Creditor agrees not to initiate, prosecute or
participate in any claim, action or other proceeding challenging the
enforceability, validity, perfection or priority of the Senior Debt or any liens
and security interests securing the Senior Debt.

 

(d)           Subordinated Creditor agrees that First Lien Collateral Agent and
Senior Lenders may consent to the use of cash collateral or provide financing to
the Company or any of the Subsidiaries on such terms and conditions and in such
amounts as First Lien Collateral Agent and Senior Lenders, in their sole
discretion, may decide and, in connection therewith, the Company and any of its
Subsidiaries may grant to First Lien Collateral Agent and Senior Lenders liens
and security interests upon all of the property of the Company and any of the
Subsidiaries, which liens and security interests: (i) shall secure payment of
all Senior Debt (whether such Senior Debt arose prior to the commencement of any
Proceeding or at any time thereafter) and all other financing provided by Senior
Lenders during the Proceeding; and (ii) shall be superior in priority to the
liens and security interests, if any, in favor of Subordinated Creditor on the
property of the Company, and Subordinated Creditor agrees not to object to any
of the foregoing so long as Subordinated Creditor maintains its liens against
the Collateral in accordance with and subject to the terms of this Agreement. 
Subordinated Creditor agrees that it will not seek to provide financing to the
Company or any of its Subsidiaries, object to or oppose a sale or other
disposition of any property securing all of any part of the Senior Debt free and
clear of security interests, liens or other claims of Subordinated Creditor
under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code if First Lien Collateral Agent and Senior Lenders have consented
to such sale or disposition so long as: (x) the liens of Subordinated Creditor
attach to the proceeds thereof (subject to the terms of this Agreement); and
(y) the proceeds of such sale are applied to the permanent repayment of the
Senior Debt in accordance with the terms of the Senior Debt Documents, or
propose, seek and/or support confirmation of a plan to which First Lien
Collateral Agent and Senior Lenders have not consented in writing. 
Notwithstanding anything to the contrary set forth herein, Subordinated Creditor
may: (1) in any Proceeding commenced by or against the Company or any Guarantor,
file a claim or statement of interest with respect to the Subordinated Debt and
vote such claim in a manner not inconsistent with this Agreement; (2) inspect
and appraise the Collateral and receive from the Company, or any Guarantor, any
reports concerning the Collateral, in accordance with the Subordinated Debt
Documents; and (3) file any necessary responsive or defensive pleadings, not in
contravention of any provisions of this Agreement, in opposition to any motion,
claim, adversary proceeding or other pleadings made by any

 

8

--------------------------------------------------------------------------------


 

Person which object to or otherwise seek the disallowance of the claims of
Subordinated Creditor.

 

(e)           Subordinated Creditor agrees not to assert any right it may have
to “adequate protection” of Subordinated Creditor’s interest in any of the
Collateral in any Proceeding (other than to seek replacement liens subordinated
to any liens of the First Lien Collateral Agent and the Senior Lenders pursuant
to this Agreement) and Subordinated Creditor agrees that it will not seek to
have the automatic stay lifted with respect to the Company or any Collateral
without the prior written consent of First Lien Collateral Agent. Subordinated
Creditor waives any claim it may now or hereafter have arising out of First Lien
Collateral Agent’s or Senior Lenders’ election, in any Proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code, and/or any borrowing or grant of a security interest under
Section 364 of the Bankruptcy Code by the Company and/or any Guarantor, as
debtor(s) in possession. Subordinated Creditor further agrees that it will not
seek to participate or participate on any creditor’s committee without First
Lien Collateral Agent’s prior written consent.

 

(f)            Subordinated Creditor agrees that if it fails file to a proof of
claim with respect to the Subordinated Debt 10 days before the expiration of the
time to file any such proof of claim, the First Lien Collateral Agent may file
such proof of claim on behalf of the Subordinated Creditor, but in no instance
may the First Lien Collateral Agent vote such claim; provided, however, that
First Lien Collateral Agent shall have no obligation to file any such proof of
claim.

 

(g)           The Senior Debt shall continue to be treated as Senior Debt and
the provisions of this Agreement shall continue to govern the relative rights
and priorities of Senior Lenders and Subordinated Creditor even if all or part
of the Senior Debt or the security interests securing the Senior Debt are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding, and this Agreement shall be reinstated if at any time any
payment of any of the Senior Debt is rescinded or must otherwise be returned by
any holder of Senior Debt or any representative of such holder.

 

2.3.           Subordinated Debt Payment Restrictions.  Notwithstanding the
terms of the Subordinated Debt Documents, the Company hereby agrees that it may
not make, directly or indirectly, and Subordinated Creditor hereby agrees that
it will not accept, any Distribution from the Company or any Guarantor until the
Senior Debt is Paid In Full other than, subject to the terms of Section 2.2 of
this Agreement, Permitted Subordinated Debt Payments3.1

 

2.4.           Subordinated Debt Standstill Provisions  Until the Senior Debt is
Paid In Full, Subordinated Creditor shall not, without the prior written consent
of First Lien Collateral Agent, take any Enforcement Action with respect to the
Subordinated Debt.  Notwithstanding the foregoing Subordinated Creditor may
(a) file proofs of claim against (i) the Company in any Proceeding involving the
Company and (ii) any Guarantor in any Proceeding involving such Guarantor and
(b) take non-monetary actions solely to the extent necessary to avoid the

 

9

--------------------------------------------------------------------------------


 

expiration of any statute of limitations.  Any Distributions (other than
Permitted Subordinated Debt Payments) or other proceeds of any Enforcement
Action obtained by Subordinated Creditor in violation of this Agreement shall in
any event be held in trust by it for the benefit of First Lien Collateral Agent
and Senior Lenders and promptly be paid or delivered to First Lien Collateral
Agent for the benefit of Senior Lenders in the form received until all Senior
Debt is Paid In Full.

 

2.5.           Incorrect Payment  If any Distribution on account of the
Subordinated Debt not permitted to be made by the Company or accepted by
Subordinated Creditor under this Agreement is made and received by Subordinated
Creditor, such Distribution shall not be commingled with any of the assets of
Subordinated Creditor, shall be held in trust by Subordinated Creditor for the
benefit of First Lien Collateral Agent and Senior Lenders and shall be promptly
paid over to First Lien Collateral Agent for application (in accordance with the
Senior Debt Documents) to the payment of the Senior Debt then remaining unpaid,
until all of the Senior Debt is Paid In Full.

 

2.6.           Subordination of Liens and Security Interests; Agreement Not to
Contest; Agreement to Release Liens.  Until the Senior Debt has been Paid In
Full all liens and security interests of Subordinated Creditor in any of the
Collateral shall be and hereby are subordinated for all purposes and in all
respects to the liens and security interests of First Lien Collateral Agent and
Senior Lenders in the Collateral, regardless of the time, manner or order of
perfection of any such liens and security interests.  Subordinated Creditor
agrees that it will not at any time contest the validity, perfection, priority
or enforceability of the Senior Debt, the Senior Debt Documents, or the liens
and security interests of First Lien Collateral Agent and Senior Lenders in the
Collateral securing the Senior Debt. In the event that First Lien Collateral
Agent or Senior Lenders release or agree to release any of their liens or
security interests in the Collateral in connection with the sale or other
disposition thereof or any of the Collateral or any of the Collateral is sold,
disposed of, or retained pursuant to a foreclosure or similar action, or any
other sale or disposition that is permitted by the Subordinated Debt Documents,
Subordinated Creditor shall promptly deliver (and execute as appropriate) to
First Lien Collateral Agent such termination statements and releases as First
Lien Collateral Agent shall reasonably request to effect the termination or
release of any liens and security interests of Subordinated Creditor in such
Collateral; provided that the liens of Subordinated Creditor shall attach to the
proceeds of such sale (subject to the terms of this Agreement) and such proceeds
shall be applied to permanently repay the Senior Debt in accordance with the
terms of the Senior Debt Documents. In addition, in the event and solely to the
extent that the First Lien Collateral Agent releases its mortgage securing the
Senior Debt provided under the Mortgage, Assignment and Leases of Rents and
Security Agreement dated as of the date hereof among DDH Land Holdings, LLC and
DDH Loan Holdings II, LLC, as mortgagors, and First Lien Collateral Agent, as
mortgagee (together with any mortgage that replaces such Mortgage), pursuant to
Section 6 of such Mortgage (or any substantially similar successor provision
thereof), then Subordinated Creditor shall release its mortgage securing the
Subordinated Debt provided under the Mortgage, Assignment and Leases of Rents
and Security Agreement dated as of the date hereof among DDH Land Holdings, LLC
and DDH Loan Holdings II, LLC, as mortgagors, and Subordinated Creditor, as
mortgagee (or any mortgage that replaces such Mortgage), pursuant to Section 6
of such Mortgage (or any substantially similar successor provision thereof). In
furtherance of the foregoing, Subordinated Creditor hereby irrevocably appoints
First Lien Collateral Agent its

 

10

--------------------------------------------------------------------------------


 

attorney-in-fact, with full authority in the place and stead of Subordinated
Creditor and in the name of Subordinated Creditor or otherwise, to deliver (and
execute as appropriate) any document or instrument which Subordinated Creditor
may be required to deliver pursuant to this Section 2.6 in the event that
Subordinated Creditor fails to timely deliver such document or instrument under
this this Section 2.6.

 

2.7          Application of Proceeds from Sale or other Disposition of the
Collateral.  In the event of any sale, transfer or other disposition (including
a casualty loss or taking through eminent domain) of the Collateral in which
Subordinated Creditor has a security interest, the proceeds resulting therefrom
(including insurance proceeds) shall be applied in accordance with the terms of
the Senior Debt Documents or as otherwise consented to by First Lien Collateral
Agent and Senior Lenders until such time as the Senior Debt is Paid In Full.

 

2.8          Sale, Transfer or other Disposition of Subordinated Debt.

 

(a)          Subordinated Creditor shall not sell, assign, pledge, dispose of or
otherwise transfer all or any portion of the Subordinated Debt or any
Subordinated Debt Document (i) unless prior to the consummation of any such
action, the transferee thereof shall execute and deliver to First Lien
Collateral Agent an agreement substantially identical to this Agreement or a
joinder hereto, providing for the continued subordination of the Subordinated
Debt to the Senior Debt as provided herein and for the continued effectiveness
of all of the rights of First Lien Collateral Agent and Senior Lenders arising
under this Agreement; and (ii) unless, following the consummation of any such
action, there shall be no more than three holders of the Subordinated Debt or if
there are more than three holders of the Subordinated Debt, such holders appoint
an First Lien Collateral Agent to act on their behalf with respect to the
obligations set forth in this Agreement.

 

(b)           Notwithstanding the failure of any transferee to execute or
deliver an agreement substantially identical to this Agreement or a joinder
agreement, the subordination effected hereby shall survive any sale, assignment,
pledge, disposition or other transfer of all or any portion of the Subordinated
Debt, and the terms of this Agreement shall be binding upon the successors and
assigns of Subordinated Creditor, as provided in Section 12 of this Agreement.

 

2.9          Legends. Until the termination of this Agreement in accordance with
Section 16 hereof, Subordinated Creditor will cause to be clearly, conspicuously
and prominently inserted on the face of the each of the Subordinated Debt
Documents, as well as any renewals or replacements thereof, the following
legend:

 

“This instrument and the rights and obligations evidenced hereby and any
security interests or other liens securing such obligations are subordinate in
the manner and to the extent set forth in that certain Subordination And
Intercreditor Agreement dated as of May 7, 2012 (as amended, restated or
otherwise modified from time to time, the “Subordination Agreement”) among
HUDSON BAY MASTER FUND LTD., as First Lien Collateral Agent (the “First Lien
Collateral Agent”), COMVEST CAPITAL II, L.P. (the “Subordinated Creditor”), and

 

11

--------------------------------------------------------------------------------


 

DIGITAL DOMAIN MEDIA GROUP, INC. (the “Company”) to the indebtedness (including
interest) owed by the Company, and the security interests and liens securing
such indebtedness, pursuant to that certain Securities Purchase Agreement dated
as of May 6, 2012 among the Company, First Lien Collateral Agent and the buyers
from time to time party thereto, that certain Security And Pledge Agreement
dated as of May 7, 2012 by and among the Company, First Lien Collateral Agent,
and the grantors party thereto, that certain Canadian Security And Pledge
Agreement dated as of May 7, 2012 by and among the Company, First Lien
Collateral Agent, and the grantors party thereto, and various related documents,
and to indebtedness refinancing the indebtedness under such documents as
contemplated by the Subordination Agreement.  Each holder of this instrument, by
its acceptance hereof, irrevocably agrees to be bound by the provisions of the
Subordination Agreement.”

 

2.10        Other Collateral Matters.

 

(a)           Until the Senior Debt is Paid in Full, Subordinated Creditor shall
take reasonable direction from First Lien Collateral Agent as to any Collateral
in its possession or control, so long as (i) such direction would not, in
Subordinated Creditor’s reasonable determination, result in any liability of
Subordinated Creditor to any Person (or Subordinated Creditor receives
indemnification from First Lien Collateral Agent and Senior Lenders with respect
to any possible claim that is satisfactory to Subordinated Creditor) and
(ii) Subordinated Creditor is reimbursed in cash by the Company (which the
Company hereby agrees to do) or the First Lien Collateral Agent for all
Subordinated Debt Costs and Expenses pertaining thereto.

 

(b)           Promptly after the Payment in Full of the Senior Debt, each of the
First Lien Collateral Agent and the Senior Lenders shall deliver or assign
control of the remainder of the Collateral, if any, in its possession or under
its control to the Subordinated Creditor unless the Subordinated Debt shall have
been paid in full or except as may otherwise be required by applicable law or
court order.  First Lien Collateral Agent (on behalf of itself and the Senior
Lenders), hereby appoints the Subordinated Creditor, and Subordinated Creditor
hereby appoints First Lien Collateral Agent and Senior Lenders, as their
respective agent and bailee for the purposes of perfecting such appointing
party’s liens on any of the Collateral that is in the possession or control of
such other party, and each party so appointed hereby accepts such appointment
and, on behalf of itself and the other holders of the indebtedness such party
represents, hereby acknowledges that it holds possession of or otherwise
controls any such Collateral for the benefit of the appointing party; provided,
that the party in the possession or control of any Collateral shall not have any
duty or liability to protect or preserve any rights pertaining to any of the
Collateral and, except for gross negligence or willful misconduct as determined
pursuant to a final non-appealable order of a court of competent jurisdiction,
each party on behalf of itself and the holders of the indebtedness it
represents, hereby waives and releases such other party from, all such claims
and liabilities arising pursuant to such other party’s role as agent and bailee
with respect to the Collateral.

 

12

--------------------------------------------------------------------------------


 

(c)           Provided that Subordinated Creditor is reimbursed in cash by the
Company (which the Company hereby agrees to do) or the First Lien Collateral
Agent for all Subordinated Debt Costs and Expenses pertaining thereto,
Subordinated Creditor agrees to take all reasonable actions which First Lien
Collateral Agent deems, in its reasonable discretion, necessary to replace all
deposit account control agreements in existence on the date hereof among
Subordinated Creditor, as the secured creditor, the Company or any Guarantor, as
the account holder, and the applicable depository bank, with new “four party”
deposit account control agreements (among First Lien Collateral Agent, as the
senior secured creditor, the Subordinated Creditor, as the junior secured
creditor, the Company or any Guarantor, as the account holder, and the
applicable depository bank), reasonably acceptable to each of the First Lien
Collateral Agent and the Subordinated Creditor to, among other things, reflect
that all “blockage” notices thereunder and payment direction notices may only be
given by the First Lien Collateral Agent until the Senior Debt is Paid in Full
and Subordinated Creditor may only give such “blockage” notices and payment
direction notices thereunder after the Senior Debt is Paid in Full.

 

2.11  Deemed Cure of Subordinated Debt Default.  In the event that at a given
time there exists a Parallel Default Scenario (as defined below), then upon
First Lien Collateral Agent delivering its written waiver of the Senior Default
to both the Company and the Subordinated Creditor, the Subordinated Debt Default
(solely with respect to the event, omission or failure to act that served as a
basis for the Parallel Default Scenario) shall be deemed to be automatically
waived by the Subordinated Creditor.  Notwithstanding the foregoing, it is
acknowledged and agreed that (x) to the extent that any the Senior Lenders or
the First Lien Collateral Agent receives any Waiver Consideration (as defined
below) in connection with the waiver of the Senior Default, then the First Lien
Collateral Agent must disclose such consideration to Subordinated Creditor and
Subordinated Creditor shall not be deemed to have waived the corresponding
Subordinated Debt Default unless and until Subordinator Creditor receives the
same (in the case of cash or other property (and in which case First Lien
Collateral Agent expressly acknowledges that such cash or property may be
received and retained by the Subordinated Creditor notwithstanding the other
provisions of this Agreement)) or substantially similar (in the case of
concessions or other favorable terms added to the Senior Debt Documents) Waiver
Consideration, and (y) until such time as Subordinated Creditor is deemed to
waive the Subordinated Debt Default under the Parallel Default Scenario, it
shall, notwithstanding anything contained in this Agreement to the contrary, be
permitted to charge a default rate of interest under the terms of the
Subordinated Note (with such default interest accruing under the Subordinated
Note).

 

“Parallel Default Scenario” shall mean a scenario where the same event, omission
or failure to act by the Company or any Guarantor simultaneously results in both
a Senior Default (other than a cross default with respect to the Subordinated
Debt Documents) and a Subordinated Debt Default; provided that no Parallel
Default Scenario shall be deemed to apply hereunder in the event that (I) the
Subordinated Debt Default arises under subsections (i), (ii), (iii) (provided
however that such clause (iii) shall not be deemed to be so excluded solely with
respect to clause

 

13

--------------------------------------------------------------------------------


 

(z) of Section 13 of the Subordinated Note), (iv), (v), (vi) (but without
affecting Section 34 of the Subordinated Note), (vii), (ix), (x) or (xi) of
Section 4(a) of the Subordinated Note, or if the Subordinated Debt Default
arises with respect to Section 15(a) of the Subordinated Note,  (II) the event,
omission or failure to act by the Company, any Guarantor or any other applicable
Person disproportionately adversely affects the Subordinated Creditor as
compared to the Senior Lenders, (III) the event, omission or failure pertains to
any Stock or Stock rights, or (IV) the Subordinated Debt Default arises as a
result of fraud, willful or criminal misconduct, or the intentional breach by
the Company, any Guarantor or any other applicable Person.

 

“Waiver Consideration” shall mean any consideration provided by the Company, any
Guarantor or any other Person to the First Lien Collateral Agent and/or any
Senior Lender as inducement for the waiver of a Senior Default, whether
represented by (x) cash, equity or other tangible or intangible property or
(y) new or amended terms in the Senior Debt Documents or in any newly-created
agreement.

 

3.            Modifications.

 

3.1          Modifications to Senior Debt Documents. Senior Lenders may at any
time and from time to time without the consent of or notice to Subordinated
Creditor, without incurring liability to Subordinated Creditor and without
impairing or releasing the obligations of Subordinated Creditor under this
Agreement, change the manner or place of payment or extend the time of payment
of or renew or alter any of the terms of the Senior Debt, or amend or modify in
any manner the Senior Debt Documents; provided that neither the First Lien
Collateral Agent nor the Senior Lenders shall amend or modify the Senior Debt
Documents to (a) increase the principal amount of the Senior Debt (other than as
a result to payment in kind payments) by more than $5,000,000 in the aggregate
(without giving effect to any payments made thereon), (b) extend the final
maturity of the Senior Debt (as set forth in the Senior Debt Documents in effect
on the date hereof) by more than one year; (c) shorten the scheduled
amortization of any portion of the Senior Debt (as set forth in the Senior Debt
Documents in effect on the date hereof); or (d) subordinate the Senior Debt to
any other indebtedness of the Company or any Guarantor.

 

3.2          Modifications to Subordinated Debt Documents. Until the Senior Debt
has been Paid In Full, and notwithstanding anything to the contrary contained in
the Subordinated Debt Documents, Subordinated Creditor shall not, without the
prior written consent of First Lien Collateral Agent, agree to any amendment,
modification or supplement to the Subordinated Debt Documents the effect of
which is to: (a) increase the maximum principal amount of the Subordinated Debt
or rate of interest (or cash pay rate of interest) on any of the Subordinated
Debt, other than as a result of payment in kind payments and payment in kind
default interest; (b) shorten the dates upon which payments of principal or
interest on the Subordinated Debt are due; (c) make more restrictive or add any
event of default or any covenant with respect to the Subordinated Debt (other
than like kind changes that are made to the Senior Debt Documents); (d) make
more onerous upon the Company or any Guarantor any conversion, redemption or
prepayment provisions of the Subordinated Debt, or enhance the rights of the
Subordinated Creditor or any other holder of the Subordinated Debt with respect
to any such provisions; (e) alter the subordination provisions with respect to
the Subordinated Debt; or (f) take or perfect any other liens or security
interests in any assets of the Company or any Guarantor, unless First

 

14

--------------------------------------------------------------------------------


 

Lien Collateral Agent has or is offered a lien or security interest in such
assets which is senior to such lien or security interest and governed by the
terms of this Agreement; or (g) change or amend any other term of the
Subordinated Debt Documents if such change or amendment would result in a Senior
Default, materially increase the obligations of the Company or any Guarantor or
confer additional material rights on Subordinated Creditor or any other holder
of the Subordinated Debt, in a manner adverse to the Company, any Guarantor, any
Guarantor of the Subordinated Debt, or any of the Senior Lenders. (in each case
other than like kind changes that are made to the Senior Debt Documents).  The
Company hereby agrees to offer to First Lien Collateral Agent, or cause to be
granted to First Lien Collateral Agent, liens on or security interests in any
real or personal property of the Company or any Guarantor that are granted to
the Subordinated Creditor.

 

4.            Waiver of Certain Rights by Subordinated Creditor.

 

4.1          Marshaling. Subordinated Creditor hereby waives any rights it may
have under applicable law to assert the doctrine of marshaling or to otherwise
require First Lien Collateral Agent or Senior Lenders to marshal any property of
the Company or any Guarantor for the benefit of Subordinated Creditor.

 

4.2          Rights Relating to First Lien Collateral Agent’s Actions with
respect to the Collateral. Subordinated Creditor hereby waives, to the extent
permitted by applicable law and except as otherwise expressly provided herein,
any rights which it may have to enjoin or otherwise obtain a judicial or
administrative order preventing First Lien Collateral Agent or Senior Lenders
from taking, or refraining from taking, any action with respect to all or any
part of the Collateral. Without limitation of the foregoing, except as otherwise
expressly provided herein, Subordinated Creditor hereby agrees: (a) that it has
no right to direct or object to the manner in which First Lien Collateral Agent
and Lenders apply the proceeds of the Collateral resulting from the exercise by
First Lien Collateral Agent and Senior Lenders of rights and remedies under the
Senior Debt Documents to the Senior Debt; and (b) except to the extent set forth
in Section 2.10 of this Agreement, that First Lien Collateral Agent has not
assumed any obligation to act as the First Lien Collateral Agent for
Subordinated Creditor with respect to the Collateral.  The First Lien Collateral
Agent shall have the exclusive right to enforce rights and exercise remedies
with respect to the Collateral until the Senior Debt is Paid In Full.  In
exercising rights and remedies with respect to the Collateral, the First Lien
Collateral Agent and Senior Lenders may enforce the provisions of the Senior
Debt Documents and exercise remedies thereunder, all in such order and in such
manner as it or they may determine in the exercise of its or their sole business
judgment. Such exercise and enforcement shall include, without limitation, the
rights to sell or otherwise dispose of Collateral, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction.  In conducting any public or private sale under the Uniform
Commercial Code, the First Lien Collateral Agent shall give the Subordinated
Creditor such notice of such sale as may be required by the applicable Uniform
Commercial Code; provided, however, that 10 days’ notice shall be deemed to be
commercially reasonable notice.

 

15

--------------------------------------------------------------------------------


 

5.            Representations and Warranties.

 

5.1          Representations and Warranties of Subordinated Creditor. 
Subordinated Creditor hereby represents and warrants to First Lien Collateral
Agent and Senior Lenders that as of the date hereof: (a) Subordinated Creditor
is a limited partnership duly formed and validly existing under the laws of the
State of Delaware; (b)  Subordinated Creditor has the power and authority to
enter into, execute, deliver and carry out the terms of this Agreement, all of
which have been duly authorized by all proper and necessary action; (c) the
execution of this Agreement by Subordinated Creditor will not violate or
conflict with the organizational documents of Subordinated Creditor, any
material agreement binding upon Subordinated Creditor or any law, regulation or
order or require any consent or approval which has not been obtained; (d) this
Agreement is the legal, valid and binding obligation of Subordinated Creditor,
enforceable against Subordinated Creditor in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles; and (e) Subordinated
Creditor is the sole owner, beneficially and of record, of the Subordinated Debt
Documents and the Subordinated Debt.

 

5.2          Representations and Warranties of First Lien Collateral Agent. 
First Lien Collateral Agent hereby represents and warrants to Subordinated
Creditor that as of the date hereof: (a) First Lien Collateral Agent is a
company duly formed and validly existing under the laws of the Cayman Islands,
(b) First Lien Collateral Agent has the power and authority to enter into,
execute, deliver and carry out the terms of this Agreement (on behalf of First
Lien Collateral Agent and each of the other Senior Lenders), all of which have
been duly authorized by all proper and necessary action; (c) the execution of
this Agreement by First Lien Collateral Agent will not violate or conflict with
the organizational documents of First Lien Collateral Agent, any material
agreement binding upon First Lien Collateral Agent or any law, regulation or
order or require any consent or approval which has not been obtained; and
(d) this Agreement is the legal, valid and binding obligation of First Lien
Collateral Agent, enforceable against First Lien Collateral Agent in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles.

 

6.            Subrogation.  Upon the Payment in Full of all Senior Debt,
Subordinated Creditor shall be subrogated to the rights of First Lien Collateral
Agent and Senior Lenders to receive Distributions with respect to the Senior
Debt until the Subordinated Debt is paid in full.  Subordinated Creditor agrees
that in the event that all or any part of a payment made with respect to the
Senior Debt is recovered from the holders of the Senior Debt in a Proceeding or
otherwise, any Distribution received by Subordinated Creditor with respect to
the Subordinated Debt at any time after the date of the payment that is so
recovered, whether pursuant to the right of subrogation provided for in this
Agreement or otherwise, shall be deemed to have been received by Subordinated
Creditor in trust as property of the holders of the Senior Debt and Subordinated
Creditor shall forthwith deliver the same to the First Lien Collateral Agent for
the benefit of the Senior Lenders for application to the Senior Debt until the
Senior Debt is Paid In Full. A Distribution made pursuant to this Agreement to
First Lien Collateral Agent or Senior Lenders which otherwise would have been
made to Subordinated Creditor is not, as among the Company, any Guarantor and
Subordinated Creditor, a payment by the Company or any Guarantor to or on
account of the Senior Debt.

 

16

--------------------------------------------------------------------------------


 

7.            Modification. Any modification or waiver of any provision of this
Agreement, or any consent to any departure by any party from the terms hereof,
shall not be effective in any event unless the same is in writing and signed by
First Lien Collateral Agent (with the consent of the requisite Senior Lenders
provided under the Senior Credit Agreement) and Subordinated Creditor, and then
such modification, waiver or consent shall be effective only in the specific
instance and for the specific purpose given. Any notice to or demand on any
party hereto in any event not specifically required hereunder shall not entitle
the party receiving such notice or demand to any other or further notice or
demand in the same, similar or other circumstances unless specifically required
hereunder.

 

8.            Further Assurances. Each party to this Agreement promptly will
execute and deliver such further instruments and agreements and do such further
acts and things as may be reasonably requested in writing by any other party
hereto that may be necessary or desirable in order to effect fully the purposes
of this Agreement.

 

9.            Notices. Unless otherwise specifically provided herein, any notice
delivered under this Agreement shall be in writing addressed to the respective
party as set forth below and may be personally served, sent by electronic
transmission, or sent by overnight courier service or certified or registered
United States mail and shall be deemed to have been given: (a) if delivered in
person, when delivered; (b) if delivered by facsimile or other electronic
transmission, on the date of transmission if transmitted on a business day
before 4:00 p.m. (New York time) or, if not, on the next succeeding business
day; (c) if delivered by overnight courier, one business day after delivery to
such courier properly addressed; or (d) if by United States mail, four business
days after deposit in the United States mail, postage prepaid and properly
addressed.

 

Notices shall be addressed as follows:

 

If to Subordinated Creditor:

Robert O’Sullivan

Comvest Capital II, L.P.

525 Okeechobee Boulevard

Suite 1050

West Palm Beach, FL  33401

Facsimile: (561) 727-2100

 

With a copy to:

 

Jonathan Cooper

Goldberg Kohn Ltd.

55 East Monroe St.

Suite 3300

Chicago, IL  60603

Facsimile: (312) 332-2196

 

17

--------------------------------------------------------------------------------


 

If to the Company:

 

Chief Executive Officer

Digital Domain Media Group, Inc.

10250 SW Village Parkway

Port St. Lucie, FL  34987

Facsimile:    (772) 345-8114

 

With a copy to:

 

Brad Eavenson

Eavenson & Kairalla, P.L.

2000 PGA Boulevard

Suite 3200

Palm Beach Gardens, FL  33408

Facsimile:    (561) 626-1042

 

If to First Lien Collateral Agent or Senior Lenders:

 

Hudson Bay Master Fund Ltd.

777 Third Avenue, 30th Floor

New York, NY  10017

Attention:  Yoav Roth

 

With a copy to:

 

Michael M. Mezzacappa

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY  10022

 

Facsimile:    (212) 593-5955

 

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 9.

 

10.          Successors and Assigns; No Rights of the Company. This Agreement
shall inure to the benefit of, and shall be binding upon, the respective
successors and assigns of First Lien Collateral Agent, Senior Lenders,
Subordinated Creditor and the Company. To the extent permitted under the Senior
Debt Documents, Senior Lenders may, from time to time, without notice to
Subordinated Creditor, assign or transfer any or all of the Senior Debt or any
interest therein to any Person and, notwithstanding any such assignment or
transfer, or any subsequent assignment or transfer, the Senior Debt shall,
subject to the terms hereof, be and remain Senior Debt for purposes of this
Agreement, and every permitted assignee or transferee of any of the

 

18

--------------------------------------------------------------------------------


 

Senior Debt or of any interest therein shall, to the extent of the interest of
such permitted assignee or transferee in the Senior Debt, be entitled to rely
upon and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party
hereto.  Although Company is a party to this Agreement, the Company shall have
no rights under this Agreement and is not an intended beneficiary hereof.  The
Company may not enforce any provision of this Agreement against any of the First
Lien Collateral Agent, any Senior Lender or the Subordinated Creditor.

 

11.          Relative Rights. This Agreement shall define the relative rights of
First Lien Collateral Agent, Senior Lenders and Subordinated Creditor. Nothing
in this Agreement shall: (a) impair, as among the Company, First Lien Collateral
Agent and Senior Lenders and as between the Company and Subordinated Creditor,
the obligation of the Company with respect to the payment of the Senior Debt and
the Subordinated Debt in accordance with their respective terms; or (b) affect
the relative rights of First Lien Collateral Agent, Senior Lenders or
Subordinated Creditor with respect to any other creditors of the Company.

 

12.          Conflict. In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of any of the
Subordinated Debt Documents, the provisions of this Agreement shall control and
govern.

 

13.          Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

 

14.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

15.          Severability. In the event that any provision of this Agreement is
deemed to be invalid, illegal or unenforceable by reason of the operation of any
law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.

 

16.          Continuation of Subordination; Termination of Agreement. This
Agreement shall remain in full force and effect until the Senior Debt is Paid In
Full, after which this Agreement shall terminate without further action on the
part of the parties hereto.  To the extent any payment of Senior Debt (whether
by or on behalf of Company or any other Person, as proceeds of security or
enforcement of any right of setoff or otherwise) is declared to be fraudulent or
preferential, set aside or required to be paid to any receiver, trustee in any
Proceeding, liquidating trustee, First Lien Collateral Agent, other similar
person or any other Person under any Proceeding, receivership, fraudulent
conveyance or similar law, or for any reason required to be returned or
disgorged by First Lien Collateral Agent and/or any of the Senior Lenders to any
Person, then, if such payment is recovered by, or paid over to, such receiver,
trustee in

 

19

--------------------------------------------------------------------------------


 

bankruptcy, liquidating trustee, First Lien Collateral Agent, other similar
person, or any other Person, the Senior Debt or part thereof originally intended
to be satisfied shall be deemed to be reinstated and outstanding and this
Agreement shall be reinstated and continue in full force and effect, in each
case, as if such payment had not occurred.

 

17.          Non-Contravention.  Each of the First Lien Collateral Agent, on
behalf of itself and the Senior Lenders, and Subordinated Creditor hereby
covenants and agrees that it will not take any voluntary action, or avoid or
seek to avoid, the observance or performance of any of the terms of this
Agreement binding on such Person, and will at all times in good faith carry out
all of the provisions of this Agreement.

 

18.          Applicable Law. This Agreement shall be governed by and shall be
construed and enforced in accordance with the internal laws of the State of New
York, without regard to conflicts of law principles.

 

19.          CONSENT TO JURISDICTION. EACH OF SUBORDINATED CREDITOR, FIRST LIEN
COLLATERAL AGENT AND THE COMPANY HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF NEW YORK
AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH OF
SUBORDINATED CREDITOR, FIRST LIEN COLLATERAL AGENT AND THE COMPANY EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS.  EACH OF SUBORDINATED CREDITOR, FIRST LIEN
COLLATERAL AGENT AND THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
SUBORDINATED CREDITOR, THE FIRST LIEN COLLATERAL AGENT AND THE COMPANY AT THEIR
RESPECTIVE ADDRESSES SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

20.          WAIVER OF JURY TRIAL.  SUBORDINATED CREDITOR, THE COMPANY AND FIRST
LIEN COLLATERAL AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF
THE SUBORDINATED DEBT DOCUMENTS OR ANY OF THE SENIOR DEBT DOCUMENTS. EACH OF
SUBORDINATED CREDITOR, THE COMPANY AND FIRST LIEN COLLATERAL AGENT ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE
SENIOR DEBT DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS. EACH OF SUBORDINATED CREDITOR,

 

20

--------------------------------------------------------------------------------


 

THE COMPANY AND FIRST LIEN COLLATERAL AGENT WARRANTS AND REPRESENTS THAT EACH
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

21.          Joinder.

 

(a)      In the event any Person issues or provides any Subordinated Debt or
otherwise becomes a Subordinated Creditor under the Subordinated Debt Documents,
such Person shall execute and deliver to First Lien Collateral Agent a joinder
to this Agreement acceptable to First Lien Collateral Agent, in its reasonable
discretion (a “Joinder”).

 

(b)      Notwithstanding the failure of any Person to execute or deliver a
Joinder, the subordination effected hereby shall survive any sale, assignment,
pledge, disposition or other transfer of all or any portion of the Subordinated
Debt, and the terms of this Agreement shall be binding upon the Subordinated
Creditors and their successors and assigns.

 

(Signature page follows)

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Subordinated Creditor, the Company and First Lien Collateral
Agent have caused this Agreement to be executed as of the date first above
written.

 

 

HUDSON BAY MASTER FUND LTD,

 

as First Lien Collateral Agent:

 

 

 

 

By:

/s/ Charles Winkler

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

COMVEST CAPITAL II, L.P.

 

 

 

 

By:

ComVest Capital II Partners L.P.,

 

 

its General Partner

 

 

 

 

By:

ComVest Capital II Partners UGP, LLC

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Robert O’Sullivan

 

 

 

 

Its:

Managing Partner

 

 

 

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

By:

/s/ John C. Textor

 

 

 

 

Its:

Chief Executive Officer

 

Subordination and Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

A.            First Lien UCC-1 Financing Statements

 

Debtor

 

Secured Party

 

Jurisdiction

 

UCC-1 No.:

Digital Domain Media Group, Inc.

 

Comvest Capital II, L.P., as Administrative Agent

 

Florida

 

#200901338522 filed 10/12/2009

D2 Software, Inc.

 

Comvest Capital II, L.P., as First Lien Administrative Agent

 

Delaware

 

#2012 0714826 filed 2/23/2012

 

 

Comvest Capital II, L.P., as First Lien Administrative Agent

 

Delaware

 

#2012 0715278 filed 2/23/2012

 

 

Comvest Capital II, L.P., as First Lien Administrative Agent

 

Delaware

 

#2012 0716417 filed 2/23/2012

DDH Land Holdings, LLC

 

Comvest Capital II, L.P., as Administrative Agent

 

Florida

 

#201003304603 filed 10/20/2010

DDH Land Holdings II, LLC

 

Comvest Capital II, L.P., as First Lien Administrative Agent

 

Florida

 

#201206234200 filed 2/23/2012

Digital Domain

 

Comvest Capital II, L.P., as First Lien Administrative Agent

 

Delaware

 

#2012 0714669 filed 2/23/2012

Digital Domain Institute, Inc.

 

Comvest Capital II, L.P., as First Lien Administrative Agent

 

Florida

 

#201206234189 filed 2/23/2012

Digital Domain International, Inc.

 

Comvest Capital II, L.P., as First Lien Administrative Agent

 

Florida

 

#201206234197 filed 2/23/2012

Digital Domain Productions, Inc.

 

Comvest Capital II, L.P., as First Lien Administrative Agent

 

Delaware

 

#2012 0714743 filed 2/23/2012

Digital Domain Stereo Group, Inc.

 

Comvest Capital II, L.P., as First Lien Administrative Agent

 

Florida

 

#201104902646 filed 7/5/2011

Mothership Media, Inc.

 

Comvest Capital II, L.P., as First Lien Administrative Agent

 

California

 

#12-7302137440 filed 2/23/2012

Tradition Studios, Inc.

 

Comvest Capital II, L.P., as First Lien Administrative Agent

 

Florida

 

#201206234227 filed 2/23/2012

DD Entertainment Productions, Inc. — company has been dissolved

 

Comvest Capital II, L.P., as First Lien Administrative Agent

 

California

 

#12-7302137682 filed 2/23/2012

Instant Karma Films, LLC — company has been dissolved

 

Comvest Capital II, L.P., as First Lien Administrative Agent

 

California

 

#12-7302137703 filed 2/23/2012

 

B.            Second Lien UCC-1 Financing Statements

 

Debtor

 

Secured Party

 

Jurisdiction

 

UCC-1 No.:

Digital Domain Media Group, Inc.

 

Comvest Capital II, L.P., as Administrative Agent

 

Florida

 

#201104906439 filed 7/6/2011

D2 Software, Inc.

 

Comvest Capital II, L.P., as Second Lien Administrative Agent

 

Delaware

 

#2012 0716169 filed 2/23/2012

 

23

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Jurisdiction

 

UCC-1 No.:

DDH Land Holdings, LLC

 

Comvest Capital II, L.P., as Administrative Agent

 

Florida

 

#201104906447 filed 7/6/2011

DDH Land Holdings II, LLC

 

Comvest Capital II, L.P., as Second Lien Administrative Agent

 

Florida

 

#201206243641 filed 2/24/2012

Digital Domain

 

Comvest Capital II, L.P., as Second Lien Administrative Agent

 

Delaware

 

#2012 0716052 filed 2/23/2012

Digital Domain Institute, Inc.

 

Comvest Capital II, L.P., as Second Lien Administrative Agent

 

Florida

 

#201206243633 filed 2/24/2012

Digital Domain International, Inc.

 

Comvest Capital II, L.P., as Second Lien Administrative Agent

 

Florida

 

#201206243625 filed 2/24/2012

Digital Domain Productions, Inc.

 

Comvest Capital II, L.P., as Second Lien Administrative Agent

 

Delaware

 

#2012 0716110 filed 2/23/2012

Digital Domain Stereo Group, Inc.

 

Comvest Capital II, L.P., as Second Lien Administrative Agent

 

Florida

 

#201104906420 filed 7/6/2011

Mothership Media, Inc.

 

Comvest Capital II, L.P., as Second Lien Administrative Agent

 

California

 

#12-7302147340 filed 2/23/2012

Tradition Studios, Inc.

 

Comvest Capital II, L.P., as Second Lien Administrative Agent

 

Florida

 

#201206243617 filed 2/24/2012

DD Entertainment Productions, Inc. - company has been dissolved

 

Comvest Capital II, L.P., as Second Lien Administrative Agent

 

California

 

#12-7302147229 filed 2/23/2012

Instant Karma Films, LLC - company has been dissolved

 

Comvest Capital II, L.P., as Second Lien Administrative Agent

 

California

 

#12-7302147108 filed 2/23/2012

 

24

--------------------------------------------------------------------------------


 

Exhibit 2

 

I.  Patents

 

 

 

Name

 

Serial Number

 

Registration
Date

 

Country

 

Status

1.

 

FITTING CURVES FROM ONE MODEL TO ANOTHER

 

12/179,507

 

7/24/2008

 

USA

 

Abandoned

2.

 

METHOD AND SYSTEM FOR SCATTERED SPHERICAL HARMONIC APPROXIMATION

 

12/177,098

 

7/21/2008

 

USA

 

Pending

3.

 

SYSTEM AND METHOD FOR SURFACING OF PARTICLE SYSTEMS

 

12/185,043

 

8/1/2008

 

USA

 

Pending

4.

 

SYSTEM AND METHOD FOR MESH STABILIZATION OF FACIAL MOTION CAPTURE DATA

 

12/635,929

 

12/11/2009

 

USA

 

Pending

5.

 

SYSTEM AND METHOD FOR IMPROVED GRID PROCESSING

 

12/265,683

 

11/5/2008

 

USA

 

Pending

6.

 

SYSTEM AND METHOD OF IMAGE ZOOMING WITH INTENSITY PRESERVATION

 

08/031,975

 

1/17/2008

 

USA

 

Issued

7.

 

SYSTEM AND METHOD FOR CONVERTING TWO-DIMENSIONAL IMAGES INTO THREE-DIMENSIONAL
IMAGES

 

09/085,746

 

Patent No.

6208348

 

5/27/1998

 

Issue Date:

3/27/2001

 

USA

 

Issued

8.

 

IMAGE PROCESSING SYSTEM AND METHOD FOR CONVERTING TWO-DIMENSIONAL IMAGES INTO
THREE-DIMENSIONAL IMAGES

 

09/819,420

 

Patent No.

6686926

 

3/26/2001

 

Issue Date:

2/3/2004

 

USA

 

Issued

9.

 

METHOD AND SYSTEM FOR CREATING REALISTIC SMOOTH THREE-DIMENSIONAL DEPTH CONTOURS
FROM TWO-DIMENSIONAL IMAGES

 

10/029,625

 

Patent No.

6515659

 

12/19/2001

 

Issue Date:

2/2/2003

 

USA

 

Issued

 

25

--------------------------------------------------------------------------------


 

 

 

Name

 

Serial Number

 

Registration
Date

 

Country

 

Status

10.

 

METHOD FOR CONFORMING OBJECTS TO A COMMON DEPTH PERSPECTIVE FOR CONVERTING TWO
DIMENSIONAL IMAGES INTO THREE-DIMENSIONAL IMAGES

 

10/147,380

 

Patent No.

7102633

 

5/15/2002

 

Issue Date:

9/5/2006

 

USA

 

Issued

11.

 

METHOD OF HIDDEN SURFACE RECONSTRUCTION FOR CREATING ACCURATE THREE-DIMENSIONAL
IMAGES CONVERTED FROM TWO-DIMENSIONAL IMAGES

 

10/316,672

 

Patent No.

7116323

 

12/10/2002

 

Issue Date:

10/3/2006

 

USA

 

Issued

12.

 

METHOD FOR MINIMIZING VISUAL ARTIFACTS CONVERTING TWO-DIMENSIONAL MOTION
PICTURES INTO THREE-DIMENSIONAL MOTION PICTURE

 

10/674,688

 

Patent No.

7116324

 

9/30/2003

 

Issue Date:

10/3/2006

 

USA

 

Issued

13.

 

USER GUIDED IMAGE PROCESSING SYSTEM AND METHOD FOR PENDING CONVERTING TWO
DIMENSIONAL IMAGES INTO THREE-DIMENSIONAL IMAGES

 

61/381,908

 

        

 

USA

 

Pending

14.

 

DISTRIBUTED CONTROL OF AIN AND NON-AIN SWITCHES AND PENDING RESOURCES IN AN
ADVANCED INTELLIGENT NETWORK

 

61/381,894

 

        

 

USA

 

Pending

 

26

--------------------------------------------------------------------------------


 

 

 

Name

 

Serial Number

 

Registration
Date

 

Country

 

Status

15.

 

METHOD FOR CREATING ARTIFACT FREE THREE-DIMENSIONAL IMAGES CONVERTED FROM
TWO-DIMENSIONAL IMAGES

 

2005260637

 

        

 

Australia

 

Filed

16.

 

METHOD FOR CREATING ARTIFACT FREE THREE-DIMENSIONAL IMAGES CONVERTED FROM
TWO-DIMENSIONAL IMAGES

 

8011/

DELNP/2006

 

        

 

India

 

Filed

17.

 

METHOD FOR CREATING ARTIFACT FREE THREE-DIMENSIONAL IMAGES CONVERTED FROM TWO
DIMENSIONAL IMAGES

 

P2007-519434

 

      

 

Japan

 

Filed

 

 

27

--------------------------------------------------------------------------------


 

II.  Trademarks

 

 

 

Name

 

Serial Number/

Registration
No.

 

Registration Date

 

Country

 

Status

1.

 

DIGITAL DOMAIN MEDIA GROUP

 

85/254637

 

 

 

USA

 

Pending

2.

 

DIGITAL DOMAIN INSTITUTE

 

85/254624

 

 

 

USA

 

Pending

3.

 

INTRIGUE

 

85/207088

 

 

 

USA

 

Pending

4.

 

DECOMP

 

85/207101

 

 

 

USA

 

Pending

5.

 

DECOMPOSITE

 

85/207108

 

 

 

USA

 

Pending

6.

 

QUICK THREE

 

85/207121

 

 

 

USA

 

Pending

7.

 

QUICK3

 

85/207126

 

 

 

USA

 

Pending

8.

 

IN3GUE

 

85/207130

 

 

 

USA

 

Pending

9.

 

THE DIMENSIONALISTS

 

77/754784

 

02/23/10

 

USA

 

Registered

10.

 

IN-THREE

 

77/138308

 

03/02/10

 

USA

 

Registered

11.

 

DIMENSIONALIZED

 

76/536352

 

03/28/06

 

USA

 

Registered

12.

 

DIMENSIONALIZATION

 

76/238556

 

10/29/02

 

USA

 

Registered

13.

 

DIGITAL DOMAIN

 

76/206509

 

12/10/2002

 

USA

 

Registered

14.

 

DIGITAL DOMAIN

 

76/206510

 

9/10/2002

 

USA

 

Registered

15.

 

DREAM WITH YOUR EYES WIDE OPEN

 

76/198200

 

10/04/2005

 

USA

 

Registered

16.

 

DREAM WITH YOUR EYES WIDE OPEN

 

76/198201

 

03/26/02

 

USA

 

Registered

17.

 

DIGITAL DOMAIN

 

76/204881

 

2/5/2002

 

USA

 

Registered

18.

 

DIGITAL DOMAIN

 

76/204882

 

1/29/2002

 

USA

 

Registered

19.

 

DREAM WITH YOUR EYES WIDE OPEN

 

76/198202

 

8/13/2002

 

USA

 

Registered

20.

 

DREAM WITH YOUR EYES WIDE OPEN

 

76/198204

 

2/19/2002

 

USA

 

Registered

21.

 

DREAM WITH YOUR EYES WIDE OPEN

 

76,198205

 

3/19/2002

 

USA

 

Registered

22.

 

DREAM WITH YOUR EYES WIDE OPEN

 

76/198206

 

3/26/2002

 

USA

 

Registered

23.

 

DIGITAL DOMAIN

 

76/202546

 

2/5/2002

 

USA

 

Registered

24.

 

DIGITAL DOMAIN

 

76/202547

 

1/29/2002

 

USA

 

Registered

25.

 

DIGITAL DOMAIN

 

76/202548

 

11/19/2002

 

USA

 

Registered

26.

 

MISCELLANEOUS DESIGN (TED SHRED IMAGE)

 

76/159829

 

9/3/2002

 

USA

 

Registered

27.

 

DIGITAL DOMAIN (TYPED DRAWING PAGE)

 

74/366293

 

11/12/1996

 

USA

 

Registered

28.

 

DIGITAL DOMAIN

(TYPED DRAWING PAGE)

 

74/365845

 

11/19/1996

 

USA

 

Registered

 

28

--------------------------------------------------------------------------------


 

III.  Copyrights

 

 

 

Name

 

Registration No.

 

Registration Date

 

Country

1.

 

SOFTWARE VERSION 4291

 

TX0007187226

 

8/5/2010

 

USA

2.

 

SOFTWARE VERSION 4317

 

TX0007187244

 

8/5/2010

 

USA

3.

 

SOFTWARE VERSION 4437

 

TX0007187256

 

8/5/2010

 

USA

4.

 

IN THREE TRAINING GUIDE

 

TXu001708249

 

2/7/2011

 

USA

5.

 

INTRIGUE USER MANUAL

 

TXu001708247

 

2/7/2011

 

USA

6.

 

DIGITAL DOMAIN PRODUCTIONS IMAGE MUSIC DEMO

 

SRu000373975

 

9/16/1997

 

USA

7.

 

IMAGE MUSIC DEMO BY T. LANE SCHEER MUSIC

 

SRu000387196

 

5/12/1998

 

USA

8.

 

FUTUROPOLIS (MOTION PICCTURE)

 

PAu003404996

 

6/19/2009

 

USA

9.

 

MACSPIN STATISTICAL AND DECISION SUPPORT SOFTWARE RELEASE NOTES FOR VERSION 2.0

 

TX0002529458

 

2/3/1989

 

USA

 

IV.  Licenses

 

 

 

Licensor

 

Licensee

 

License Material

1.

 

Digital Domain Media Group, Inc. and Digital Domain Stereo Group, Inc.

 

Samsung Electronics Co. Ltd.

 

Patents:

09/085,746 - US 6,208,348

10/029,625 - US 6,515,659

09/819,420 - US 6,686,926

10/147,380 - US 7,102,633

10/316,672 - US 7,116,323

10/674,688 - US 7,116,324

2.

 

Various Software

 

Digital Domain Media Group, Inc.

 

Various computer software programs for use in continuing operations

 

29

--------------------------------------------------------------------------------

 